Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 1 of 14

EXHIBIT A
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 2 of 14

Federal Mediation and Conciliation Service
In the Matter of The Arbitration Between: } Before Arbitrator James E. Rimmel

Cleveland Brothers Equipment Company ) FMCS #190204-03851

and Heard: 30 April 2019 RIDC Park, Pittsburgh,
) PA
)
The International Union of Operating ) Post hearing briefs rec’d: 21 June 2019
Engineers, Local 66, 66A, B, C, D, O, & R, )
AFL-CIO ) Issued: 20 July 2019
)
)
)
Appearances
For the Employer: For The Union
Douglas G. Smith Joshua Bloom
Jackson Lewis P.C, Attorney at Law

Background

This grievance comes from a Field Technician (FT) at the Cleveland Brothers Equipment
Company’s Murrysville, Pennsylvania location who contends that the disciplinary suspension
meted-out to him on 18 February 2019 for allegedly working under the influence of alcohol was
for other than proper cause. A violation is alleged of Article 14 of the 2016/2019 Agreement
(Agreement) between Cleveland Brothers Equipment Company (Employer or Cleveland) and the
International Union of Operating Engineers, Local 66, AFL-CIO (Union). As filed on 19 February

2018, the grievance reads as follows:

Unjustly Disciplined

Brought back to work immediately, made while [sic] for all lost wages and benefits,
and for last chance agreement, and any and all references to it, be removed from
this file.

Now, the salient events leading to the filing of the afore-quoted grievance are, for the most
part, undisputed; to wit: at 6:41 am. on 17 December 2018, (grievant) left his

Saltsburg, PA home for work, At the time, grievant was driving a Cleveland Brothers Equipment

1

Page 1
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 3 of 14

Company 33,000-pound gross weight vehicle which he had taken home the previous evening.
Roughly an hour and 4 half later, ie.,7:11 a.m., grievant reportedly arrived at the Employer's
Murrysville, Pennsylvania location. At approximately 8:00 a.m. that morning, grievant was
notified he had been randomly selected to undergo an alcohol screening test.

Per the Company’s practice, grievant was sent to a nearby MedExpress facility for testing,
a facility located at 4620 William Penn Highway, Murrysville, Pennsylvania, just across the
highway from Cleveland Brothers Equipment Company’s location. There he was given a Breath
Alcohol Test (BAT), registering results of 0.34 (first test) and 0.029 (second test). The respective
tests were administered sixteen (16) minutes apart with the testing equipment being recalibrated
between tests in accordance with established testing procedures, There are no contentions of record
that the BATs were improperly conducted or otherwise defective. Nor has any question been raised
herein about grievant being selected for testing under a random selection procedure,! as such is
provided for under Cleveland’s Drug-Free Workplace Policy (Poliey).?

Two (2) days latet, grievant and his supervisor, John Hanson (Hanson) signed off * on a
Rehabilitation Agreement (RA) which required, among other things, that grievant “enroll in a

rehabilitation program” for “alcoholic treatment.” The 19 December 2018 RA read as follows:

On this day, December 19, 2018, Cleveland Brothers Equipment Company, Inc.
(Cleveland Brothers), in addition to any discipline Cleveland Brothers may impose
and as a condition of any continued employment, agreed that 1 seck an assessment
and/or rehabilitation for alcohol and/or drug abuse, as required by my treatment
provider. The following conditions apply to my rehabilitation agreement:

l. I authorize my treatment provider to submit on a scheduled basis proof of
enrollment in a rehabilitation program and proof of attendance to Cleveland
Brothers’ Human Resources Department. I understand that my attendance
will be monitored closely and that Cleveland Brothers may institute
disciplinary procedures up to and including termination of employment if]
do not regularly attend all sessions.

2. I must adhere to all of the requirements of the drug and alcohol treatment
program in which I am enrolled.

 

1 It has been long-recognized that random drug/alcohol testing for safety purposes is an appropriate concern when the
employer has a particularly safety-sensitive operation. See Day & Zimmermann, 94 LA 399 (Nicholas, 1990).

2 At Atticle 18, Section 8 of the CBA, the reasonableness of the Drug-Free Workplace Policy is recognized by the
parties. The various provisions of this Policy itself were not specifically negotiated by the parties.

3 Grievant reportedly signed the RA under protest being allegedly told that he would be terminated if he failed to do
80.

Page2
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 4 of 14

3, If I am absent from work during the rehabilitation period, Cleveland
Brothers will review the reasons for the absence(s) and may require
documentation, as appropriate.

4, Upon completion of the rehabilitation program, I understand that I will be
required to supply Cleveland Brothers with a statement from my treatment
provider that I have completed that rehabilitation program in a satisfactory
manner,

5, During the treatment period and the two-year period following the
completion of the assessment or rehabilitation program, I agree to submit to
unannounced testing for the illegal use of drugs and [ agree to submit to
alcohol testing. Any positive test result in violation of Cleveland Brothers’
Drug and Alcohol Abuse Policy will result on immediate termination of
employment,

6. I will comply with all other work rules and policies of Cleveland Brothers.
I understand that my failure to do so will result on disciplinary action up to
and including my termination from employment.

O

I hereby agree to all of the above conditions. This agreement does not alter my at-

will employment status for non-bargaining employees or modify the Labor

Agreement for bargaining employees or create a binding employment contract or

modify any existing contract.

The subject grievance ensued!

Employer Position

The Employer argues that due to the scope and nature of its’ business, i.e., renting, selling
and maintaining heavy equipment, the safety of its employees and the public are of the utmost
importance. To facilitate safety compliance, the Employer implemented its Policy which provides
in pertinent part "[e]mployees subject to DOT/FMCSA* shall comply with all applicable
requirements in addition to those listed in this policy and may be subject to additional testing
requirements." DOT Compliance Manager, Bill Doane (Doane), testified during the hearing that
due to the size of grievant’s truck, he was subject to both DOT/FMCSA requirements in addition
to any other requirements set forth in the Policy. The Policy further clarifies that a positive test
will result in disciplinary action, up to and including termination. Under certain circumstances,
an employee may retain his/her employment subject to the terms and conditions of a RA.

The Employer emphasizes that those employees subject to DOT/FMCSA regulations are

provided detailed training explaining the requirements, Grievant attended such training in

 

4 Department of Transportation (DOT) / Federal Motor Carrier Safety Administration (FMCSA).

Pages
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 5 of 14

January of 2014 and again in March of 2018. Of note, the 2018 training contained a PowerPoint
presentation with one slide specifically highlighting DOT/FMCSA Regulation 392,5(a)(2) which
states that no driver shall “have any measured alcohol concentration or detected presence of
alcohol, while on duty, or operating, or in physical control of a commercial motor vehicle.”
Indeed, Cleveland stresses that this regulation was covered in both sessions. There is no evidence
of record indicating that grievant did not attend or misunderstood the afore-mentioned training.

The Employer alleges that the DOT/FMCSA Regulation 392.5(a)(2) mandates a “zero
tolerance” policy prohibiting the presence of any alcohol while operating a DOT/FMCSA
regulated vehicle. Consequently, the Employer argues that the Union is, in essence, asking that J
ignore the parties’ Agreement, Company Policy, and DOT/FMCSA regulations. The Employer
highlights that even Union witness Curt Bowser (Bowser) agreed, on cross-examination, that it
would be a violation of federal regulations for the Company not to enforce the zero-tolerance
policy for DOT regulated drivers,

The Employer draws my attention to arbitral law and relies on the analysis set forth by
Arbitrator Caroll R. Dougherty in Enterprise Wine Co., 47 LA 359 (LA 1966) for determining
whether a company had just cause to issue discipline. The Employer addresses all seven (7)
criteria in turn and thereafter concludes that just cause existed for the meted-out discipline,

Specifically, the Employer asserts that: (1) grievant was informed of his obligations and the

potential consequences for failing to adhere to those requirements by virtue of its Policy and the

training provided to grievant directly related to same; (2) the zero-tolerance policy is reasonably
related to promote efficient and safe operations by preventing impaired drivers from operating
DOT/FMCSA regulated vehicles on public roadways; (3) it did a thorough investigation prior to
issuing discipline since grievant tested positive on a BAT administered by a neutral third party,
was verified by a second test after recalibration, and grievant admitted immediately after the test
that he “blew the alcohol test”; (4) the investigation was thorough and fair per the above facts; (5)
there is no dispute that the investigation resulted in a finding that grievant had violated Company
policy; (6) there is no evidence that the rules, orders or penalties imposed were not applied even-
handily; and (7) the penalty imposed was related to the seriousness of the offense as the Policy

clearly states that a first violation will result in discipline, up to and including termination.

Pagedt
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 6 of 14

Based on the above, the Employer requests that I deny the grievance in its entirety.

Union Position
The Union does not dispute the salient facts at issue but argues that discipline was not
watranted because the Employer’s Policy expressly provides for an exception for the moderate use
of alechol off Company property as long as the employee is not “under the influence,” which the
Policy defines as a Breath Alcohol Concentration (BAC) above .04. Specifically, the Union
highlights the following language contained in the Policy:

Exclusions: The moderate use of alcohol at approved functions, off the premises
or in conjunction with customer business meals, travel, or entertainment, is not
prohibited by this policy. Any exception to this requires the prior approval of a

corporate officer,

Exclusions do not permit an employee to be ‘under the influence’ of alcohol under
any circumstance, nor do they allow for consumption by underage persons. ‘Under
the influence’ is defined as blood alcohol level in excess of 0.04.

The Union stresses that this “exclusions provision” immediately follows the language
regatding DOT/FMCSA regulated employees. Hence, the Union argues that the only plausible
explanation is that the exceptions stated therein apply to all employees, including those that may
be regulated by DOT/FMSCA regulations. Here, since the Employer has produced no evidence
that grievant ever tested above a BAC level of .04, the Union argues that discipline of any sort was
improper and without just cause.

Further, the Union argues that an employee must have notice that his or her conduct violates
Company policy before discipline can be imposed. The Union contends that this is not simply a
case where the Company merely failed to inform the employee of the prohibited conduct. Instead,
the Union views this as a case wherein the Company’s own policy expressly excludes the
grievant’s conduct as being punishable under the Policy.

The Union further contends that it was not until the hearing that the Company decided to
rely on the DOT regulations as justification for the meted-out discipline, According to the Union,
the Company’s Human Resources Manager, Debbie Zundel (Zundel), admitted that grievant's
conduct did not violate the Company’s Policy. Moreover, the documentation sent in response to

the Union’s information request did not state anything regarding DOT regulations.

PageD
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 7 of 14

Lastly, ihe Union argues, in the alternative, that should just cause be found, then discipline
must be progressive as provided for in the parties’ Agreement. Grievant was a twenty-nine (29)
year employee with no prior disciplinary history. According to the Union, a two (2) month
suspension with a last chance agreement was excessive given grievant’s lengthy and productive
employment, especially in light of a Policy that is expressly misleading.

Based on the above, the Union requests that I sustain the grievance and order back pay, all
lost benefits, and removal of any reference to the RA from grievant’s record. In addition, the
Union requests I order the Company to cease and desist from violating its own Drug Free

Workplace Policy and/or require the Company to redraft same in clearer terms.

Relevant Contract/Policy Provisions?

ARTICLE 14 - DISCIPLINE

Section 1: When the Company feels disciplinary action is warranted, such action
must be initiated within 5 working days from the actual date of the occurrence, or
within 5 working days of the date the Company becomes aware of the occurrence
of the condition(s) giving rise to the action, In no case will the Company initiate
disciplinary action after 6 months has expired from the date of the occurrence. In
no way does this limitation apply to any information already in the Employee’s
personnel folder. A copy of the written notification of the disciplinary action taken
shall be given to the Employee and the Steward within 3 working days of the
disciplinary action taken. Discipline is normally progressive. Documentation on
verbal warning will not be used for purposes of progressive discipline of there have

been no infractions for a year or longer, unless there is a subsequent infraction
similar to a previous infraction,

 

ARTICLE 18 - SAFETY

Section 8: Drug Free Workplace: To assist in meeting safety objectives, the
Company’s Drug-Free Workplace Program provides reasonable measures to ensure
that an Employee drug and alcoho! problem does not jeopardize the successful
operation of the business or otherwise negatively affect the company, its
Employees, the Union, our customers, or the general public. All Bargaining Unit
Employees are subject to the terms and provisions of this policy as described in the
Cleveland Brothers Equipment Company, Inc., Drug-Free Workplace Program
Handbook and associated Drug-Free Workplace Summary. Copies of these
documents are available through the Human Resources Department.

 

* Underscoring In original documents.

PageO
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 8 of 14

ARTICLE 19 -MANAGEMENT RIGHTS

The Management of the plant and direction of the working forces, including but not
limited to the right to hire, suspend, discharge for proper cause, transfer or relieve
Employees from duty because of lack of work, or for other legitimate reasons, is
vested exclusively in the Company, provided only that this will not be used for the
purpose of discrimination against any Employees by reason of membership in the
Union. All above subject to the provisions of this Agreement.

DRUG FREE WORPLACE POLICY

Drug and Alcohol Testing: The company maintains the right to test any employee
for drug and/or alcohol abuse, as permitted by federal or state law. Employees may
be asked to submit to a random urine, saliva, blood, breath, and/or hair testing for
drugs and alcohol. Blood tests may be used for post-accident, reasonable suspicion
and prior to return-to-duty after a previous positive result. Any information
obtained through such examinations may be retained by the Company and is
property of the Company. Specifically, the Company reserves the right, within the
limits of federal and state laws, to examine and test for the presence of drugs and
alcohol in situations such as but not limited to, the following:

*# * #

Random: For the added safety and health of Company employees, as well as the
direct impact on Company profitability, image, and reputation, any Company
employee may be subjected to random drug and alcohol testing. This included
corporate and divisional officers, part-time and seasonal employees, and full-time
positions.

Due to the potentially dangerous nature of work involving public safety or the
safety of others performed by certain employees, any Company employee assigned
to a safety-sensitive position, wither permanently or temporarily, can be subjected
to random drug testing. This ensures the added safety and health benefits of all
employees within the Company, as well as public safety. This includes corporate
and divisional officers, part-time and seasonal employees, and full-time positions.

* * *

DOT/EMCSA: Employees subject to DOT/FMCSA shall comply with all

applicable requirements in addition to those listed in this policy and may be subject
to additional testing requirements.

* * *

Exclusions:

Page /
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 9 of 14

The moderate use of alcohol at_approved functions, off the premises or in
coniunction with customer business meals, travel, or entertainment, is not
prohibited by this policy. Any exception to this requires the prior approval of a

corporate officer.

Exclusions do not permit an employee to be ‘under the influence’ of alcohol under
any circumstance, nor do they allow for consumption by underage persons. ‘Under
the influence’ is defined as biood alcohol level in excess of 0.04.

Based on the exclusions above, if a situation occurs where an employee believes
that he or she may be ‘under the influence’ of alcohol, the employee is not permitted
to drive a vehicle, or return to work.

Issue

 

Did the Employer have proper cause to suspend grievant as a result of his positive

alcohol test(s) on 18 December 2018? If not, what shall be the remedy?

Opinion

I begin my analysis in this case with the realization that both parties acknowledge that
safety is paramount and wish to provide a safe workplace for all employees and the public. It is
in this context that Cleveland implemented its Drug-Free Workplace Policy. Since Cleveland
employs drivers subject to DOT/FMCSA regulations, the Policy is governed/guided by federal
regulations, To understand the scope and reach of the Policy (and consequently whether grievant’s
conduct violated the terms of the Policy), | must examine applicable federal regulations, the

language contained in the Policy, and any other evidence of import to the issue at bar.

Beginning with the applicable DOT/FMCSA regulations, DOT/FMCSA Regulation
392,5(a)(2) states that no driver shall: “fujse alcohol, be under the influence of alcohol, or have
any measured alcohol concentration or detected presence of alcohol while on duty, or operating,
or in physical control of a commercial motor vehicle.” It is this provision upon which Cleveland
relies to establish proper cause because grievant tested positive for alcohol on the day in question,
thus having a “measured alcohol concentration or detected presence of alcohol while on duty.” In
conjunction therewith, however, DOT/FMCSA Regulation 382.601 establishes guidelines for an

employer’s drug and alcohol program stating in pertinent part:

Pages
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 10 of 14

(a) General requirements, Each employer shall provide educational materials
that explain the requirements of this part and the employer’s policies and
procedures with respect to meeting these requirements.

bg * *

(b) Required content. The materials to be made available to drivers shall
include detailed discussion of at least the following:

(10) The consequences for drivers found to have an alcohol concentration
of 0.02 or greater but less than 0,04; Code of Federal Regulations 187.

In attempted compliance with this regulation, Cleveland provides its employees with
training and instruction relative to its’ Policy. Importantly, the training provides employees with
examples illustrating the correct interpretation of certain DOT/FMCSA regulations. The purpose
of the illustration(s) is to provide guidance to employees as to how certain regulations should be
interpreted, Question No, 4 addresses the topic presented in Regulation 382,.601(b)(10) and

inquired as follows:

Would an alcohol test, performed by an employer pursuant to 49 CFR part 382,
with a result greater than 0,00 BAC, but less than 0.02 BAC, establish that a driver
in was in violation of 49 CFR 392.5(a)@), having any measured alcohol
concentration while on duty?

The guidance provided responded:

No. The Federal Highway Administration (FHWA) believes that 0.02 BAC is the
lowest level at which a scientifically accurate breadth/blood alcohol concentration
can be measured in an employer-based test under part 382. The FHWA further
believes that this use of a 0,02 BAC standard is consistent with FHWA’s long
established zero tolerance standard for alcohol. This guidance in no way impedes
or precludes any action taken by a law enforcement official because of a finding
that a BAC level was less than 0.02 BAC.®

Hence, FHWA guidance establishes that a BAC level between 0.00 to 0.02 is NOT a
violation of Regulation 392.5(a)(2). Since this information is provided to employees by the

Employer, it is fair to conclude the Cleveland instructs its’ employees that a BAC level between

 

® From a strict constructionist standpoint, the proposed training/guidance does not entirely comport with the
requirements of Regulation 382,601(b)(10), which requires that employees be informed of the consequences for
drivers found to have an alcohol concentration of 0.02 or greater but less than 0.04, The guidance instead outlines the
FEHWA’s position as to whether a BAC level of 0.00 to 0.02 violates Regulation 49 CFR 392.5(a}@). The guidance
does not address situations involving a BAC reading between 0.02 to 0.04.

PageQ
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 11 of 14

0,00 and 0,02 are not impermissible under federal regulations and its’ Policy. Thus, Cleveland’s
position at the hearing that any presence of alcohol in grievant’s system on the day in question was
in violation of the Policy is not supported by FHWA guidance or the training Cleveland provided
its’ employees,

Nevertheless, it is undisputed here that grievant registered 0.34 BAC (first test) and 0,029
BAC (second test), both of which exceed the 0.02 BAC threshold level to be considered in
violation of DOT/FMCSA Regulation 392.5(a)(2). Therefore, via empirical evidence, it is clear
that grievant was in violation of Regulation 392.5(a)(2) because he registered above 0.02 on the
date in question.

That does not end my inquiry, however, because the regulations and training provided
relative to same must be viewed in concert with the language chosen by Cleveland in its’ Policy.
The Policy provides for drug and alcohol testing, including post job offer, random, post-accident,
and reasonable suspicion-based testing, The Policy itself does not call out specific DOT/FMCSA

regulations but rather provides in more general fashion:

DOT/FMCSA: Employees subiect_ to DOT/FMCSA_ shall comply with all

applicable requixements in addition to those listed in this policy and may be subject

to additional testing requirements.

This language purports to establish expectations with regard to employees’ subject to
DOT/FMCSA regulations, indicating that such employees shall comply with all applicable
DOT/FMCSA regulations, in addition to any other requirements listed in the Policy, Importantly,
though, the Policy contains an “exclusions clause” which is located immediately after the above
cited provision referring to DOT/FMCSA regulated employees. The “exclusions clause” reads as

follows:

Exelusions:

The moderate use of alcohol at approved functions, off the premises or in
conjunction with customer business meals, travel, or entertainment, is not
prohibited by this policy. Any exception to this requires the prior approval of a
corporate officer,

Exclusions do not permit an employee to be ‘under the influence’ of alcohol under
any circumstance, nor do they allow for consumption by underage persons. ‘Under
the influence’ is defined as blood alcohol level in excess of 0,04.

Page LO
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 12 of 14

Based on the exclusions above, if a situation occurs where an employee believes
that he or she may be ‘under the influence’ of alcohol, the employee is not permitted
to drive a vehicle, or return fo work.

By the clear language chosen by Cleveland, then, the Policy precludes employees from
being “under the influence” and defines “under the influence” as a BAC level higher than 0.04,
Due to the location of the “exclusions provision,” namely immediately following reference to
DOT/FMSCA regulated employees, the Union argues that a BAC level of 0.04 is the applicable
standard for all employees.

The Union’s argument is not without merit. On the one hand, by referencing the
DOT/FMCSA regulations in general terms, Cleveland appears to be mandating compliance with
all applicable DOT/FMCSA regulations for those subject to such regulations. On the other hand,
immediately following this language, Cleveland sets forth an exception prohibiting employees
from being “under the influence” and therein defines “under the influence” as a BAC above 0.04.
One possible interpretation is that Cleveland is attempting to set forth two (2) separate standards
dependent upon the employee’s regulated or non-regulated status. For example, it appears
Cleveland seeks to maintain separate standards for DOT/FMCSA regulated employees versus non-
regulated employees. In other words, the Policy mandates that DOT/FMCSA regulated employees
may not register above 0.02 BAC, while employees not subject to DOT/FMCSA regulations may
not register above 0.04 BAC,

While the existence of two (2) separate standards is by no means mutually exclusive, the
problem here is that Cleveland’s Policy is ambiguous’ in this regard, It is simply not articulated
clearly that such is the intent underlying the Policy. The ambiguity falls on the shoulders of the
drafter of the Policy.* Quite simply, Cleveland could have inserted language that the “exclusions
provision” does not apply to DOT/FMSCA regulated employees and/or that DOT/FMCSA
regulated employees are held to a higher standard than that those set forth for non-regulated
employees, Such language would have removed all ambiguity and ensured that Cleveland’s

expectations as to all of its’ employees were clearly articulated and easily understood.

 

7 See City of Highland Park, 76 LA 811 (MeDonald, 1981) stating that contract language is ambiguous “if plausible
contentions can be made for conflicting interpretations.”

® it was under the provisions of Article 18, Section 8 that the parties expressly recognized the Employer's right to
issue a Drug and Alcohel policy, the Janguage of such being developed by Management.

Page 1 1
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 13 of 14

Due to the ambiguity within the current Policy, it is not unreasonable to conclude that an
average employee would have difficulty reconciling which standard applies to whom and when,
An employee cannot be disciplined for engaging in conduct that s/he does not know is improper.
To find proper cause, the employer must, first and foremost, prove that the employee was aware
of the prohibited conduct. Fundamental fairness necessitates that employees be informed of what
constitutes prohibited conduct before discipline can be meted-out for failure to adhere to such
conduct.

In conclusion, I find that Cleveland’s Policy is ambiguous as to what BAC level is
acceptable for which class of employee. By placing the “exclusions provision” immediately
following language generally incorporating DOT/FMCSA requirements for a certain class of
employees, it is unclear whether the prohibited BAC level is 0.02 or 0.04 and/or to which class of
employee each separate standard may apply. The ambiguity is only further highlighted by the fact
that simple clarifying language could have been added setting forth the Policy’s intent and
Cleveland’s expectations as to its employees. Moreover, the training provided by Cleveland does
not provide additional color or clarification to the issue. The training is limited to providing
guidance that a BAC level between 0.00 and 0.02 does not equate to a violation of DOT/FMSCA
Regulation 392.5(a)(2). No evidence was proffered showing that the training informed employees
as to the consequences of a BAC reading between 0.02 and 0.04 (as required by Regulation
382.601(b)(10)), or discussed in any cogent fashion the Policy’s definition of “under the influence”
as exceeding a BAC of 0.04. Under these circumstances, I am left to conclude that Cleveland did
not have proper cause for the meted-out discipline because the inherent ambiguity in the Policy
did not adequately inform grievant as to what level of alcohol body content was deemed
acceptable. Subject to varying interpretations, it is not fair to impose upon grievant the onus of
reconciling the ambiguity in the Policy. Simply put, had Cleveland desired to establish two (2)
separate standards, one for DO'T/FMCSA regulated employees and another for non-regulated
employees, then it was incumbent upon Cleveland to clearly set forth such in its Policy and/or
training,

Accordingly, I find that this grievance must be sustained,

Pagel 2
Case 2:19-cv-01036-CB Document 1-2 Filed 08/16/19 Page 14 of 14

AWARD
Based on the foregoing, the grievance is sustained. Consistent therewith, the Employer is
ordered’ to;
(1) make grievant whole through payment of full back pay and lost benefits, and

(2) remove from greivant’s personnel file any reference to the last chance agreement and

his RA,
pps E. RIMMEL, rece

  

Page LS

 

* While | have opted not te order the Employer to modify or re-draft its’ Drug-Free Workplace Policy, assuming |
had the right to do so, | recommend that it do so and thereby seek to remove the above discussed ambiguity.
